DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 21-41 objected to because of the following informalities: 
In Claim 21, at Lines 9-11, the claim is grammatically awkward and, as a result, difficult to follow, with respect to connections between elements and functions. The examiner suggests replacing these lines with the following grammatically correct lines: --a first photodetector coupled to the plurality of wavelength-shifting optical fibers, said first photodetector configured to receive light generated by the first scintillation layer, wherein said received light is light that has been directed from the first scintillation layer through the first plurality of wavelength-shifted optical fibers in order for said light to be received by said first photodetector.--
In Claim 25, at Lines 5-7, the claim is grammatically awkward and, as a result, difficult to follow, with respect to connections between elements and functions. The examiner suggests replacing these lines with the following grammatically correct lines:   --a second photodetector, said first and/or second photodetector(s) configured to receive light generated by the second scintillation layer, wherein said received light is light that has been directed from the second scintillation layer through a second plurality of wavelength-shifted optical fibers, wherein said second plurality of wavelength-shifting 
In Claim 34, in Lines 11-13, the claim is grammatically awkward and, as a result, difficult to follow, with respect to connections between elements and functions. The examiner suggests replacing these lines with the following grammatically correct lines: --a first photodetector coupled to the plurality of wavelength-shifting optical fibers, said first photodetector configured to receive light generated by the first scintillation layer, wherein said received light is light that has been directed from the first scintillation layer through the first plurality of wavelength-shifted optical fibers in order for said light to be received by said first photodetector.--
In Claim 35, at Lines 5-7, the claim is grammatically awkward and, as a result, difficult to follow, with respect to connections between elements and functions. The examiner suggests replacing these lines with the following grammatically correct lines:   --a second photodetector, said first and/or second photodetector(s) configured to receive light generated by the second scintillation layer, wherein said received light is light that has been directed from the second scintillation layer through a second plurality of wavelength-shifted optical fibers, wherein said second plurality of wavelength-shifting optical fibers are optically coupled to said second scintillation layer in order for said light to be received by said first photodetector.--
Claims 22-24, 26-33 and 36-41 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25-31, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 22, the claim recites that a detector is adapted to be placed on “a ground surface”, wherein the term ‘ground’ renders the claim indefinite insofar as the term could refer to either of two commonly used definitions in the art: a floor or horizontal surface of the ground, or a surface that is electrically at ground. From the specification it is understood to be the former, however, limitations from the specification cannot be imported into the claims. The examiner suggests amending the claim to change “the detector is adapted to be placed on a ground surface” to --the detector is adapted to be placed on the horizontal surface of the ground, i.e., located beneath the vehicle underside-- or similar phrase.
With respect to Claim 25, Lines 3-4 recite that a second scintillation layer is “positioned below and parallel to the first plurality of wavelength-shifting optical fibers”, rendering the claim indefinite insofar as the position below the first plurality of wavelength shifting fibers is already occupied by the first photodetector in parent Claim 21, at Lines 9-11. The claim also does not define what direction is meant by the terms “below” or “parallel”, i.e., is it below and/or parallel with respect to the direction of beam propagation through said detector or some other direction? Is the second scintillation layer to the side of the first photodetector in the direction of beam propagation, is the second scintillation layer between the first scintillation layer and/or first plurality of wavelength-shifting fibers and the first photodetector in the direction of beam propagation?
With respect to Claim 35, Lines 3-4 recite that a second scintillation layer is “positioned below and parallel to the first plurality of wavelength-shifting optical fibers”, rendering the claim indefinite insofar as the position below the first plurality of wavelength shifting fibers is already occupied by the first photodetector in parent Claim 21, at Lines 9-11. The claim also does not define what direction is meant by the terms “below” or “parallel”, i.e., is it below and/or parallel with respect to the direction of beam propagation through said detector or some other direction? Is the second scintillation layer to the side of the first photodetector in the direction of beam propagation, is the second scintillation layer between the first scintillation layer and/or first plurality of wavelength-shifting fibers and the first photodetector in the direction of beam propagation?
Claims 23, 24, 26-34, 36-39, and 41 are rejected by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24-26, and 29, as they are best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,285,488 B2 (hereinafter “the ‘488 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are taught within the limitations of the claims of the ‘488 patent as follows:
With respect to Claim 21 of the present application, the claims of the ‘488 patent teach an under-vehicle backscatter imaging system (Claims 1 and 17), comprising: 
an X-ray source configured to direct X-rays upward toward an underside of a vehicle (Claim 17, Lines 1-3 and 6-7); 
a detector positioned adjacent to the X-ray source and configured to detect X-rays backscattered from the underside of the vehicle (Claim 1, Lines 1-2, and Claim 17, Lines 1-5 and 8-11), wherein the detector comprises:
a first scintillation layer adapted to receive the X-rays backscattered from the underside of the vehicle and generate light (Claim 1, Lines 3-5 and Claim 17); 
a first plurality of wavelength-shifting optical fibers optically coupled to the first scintillation layer (Claim 1, Lines 6-12 and Claim 10); and
a first photodetector coupled to the first plurality of wavelength-shifting optical fibers configured to receive and direct the light generated from the first scintillation layer and directed through the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 24-26).
With respect to Claim 24 of the present application, the claims of the ‘488 patent further teach that the detector is adapted to be placed on a mobile chassis (Claim 17, Lines 4-9).
With respect to Claim 25 of the present application, the claims of the ‘488 patent further teach that the detector further comprises:
a second scintillation layer positioned below and parallel to the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 13-16 and Claim 7); and
a second plurality of wavelength-shifting optical fibers optically coupled to the second scintillation layer and configured to receive and direct the light generated from the second scintillation layer to the first photodetector or a second photodetector (Claim 1, Lines 17-29).
With respect to Claim 26 of the present application, the claims of the ‘488 patent further teach that the detector further comprises a filter (passive absorber) positioned between the first scintillation layer and the second scintillation layer (Claim 19).
With respect to Claim 29 of the present application, the claims of the ‘488 patent further teach that at least one of the first photodetector or second photodetector is multi-channel photomultiplier tube (Claim 4).

Claims 22, 23, 27, 30, and 34-37, as they are best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the ‘488 patent in view of International Publication to Rothschild (WO 00/33060). 
With respect to Claim 22, the claims of the ‘488 patent teach most of the elements of the claimed invention, including the elements of parent Claim 21 as recited above, but do not specify that said detector is located on a surface at ground level.
Rothschild teaches a vehicle backscatter imaging and inspection system (Abstract and throughout disclosure) wherein a source (12) of x-rays provides an imaging beam (14) to said vehicle (18), including the vehicle underside, and wherein adjacent backscatter detectors (24) image the x-rays scattered from said vehicle, said detectors being located on a surface at the ground (43), including a recessed ground installation (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an x-ray source and detectors placed at a ground surface of a vehicle inspection system, or recessed such that the detector does not extend above vehicle ground level, as suggested by Rothschild, in the apparatus of the claims of the ‘488 patent, to provide an easy and fast throughput backscatter inspection system for vehicles, including more accurate detection of any contraband located on the thicker underside of the vehicle, as suggested by Rothschild (Abstract; Page 1, Lines 12-17; and Page 1, Line 35-Page 2, Line 10).
With respect to Claim 23, Rothschild further teaches that said detectors are located on a surface at the ground (43), including a recessed ground installation [i.e., 0” above ground] (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
With respect to Claim 27, Rothschild further teaches that the detector further comprises a filter (absorber) positioned between the first scintillation layer and the second scintillation layer and that the filter is adapted to shift an energy level of X-rays backscattered from the underside of the vehicle by 20 kV to 30kV (Page 2, Lines 19-22; and Page 5, Lines 22-35).
With respect to Claim 34, the claims of the ‘488 patent teach most of the elements of the claimed invention, including: an under-vehicle backscatter imaging system (Claims 1 and 17) comprising:
an X-ray source configured to direct X-rays upward toward an underside of a vehicle (Claim 17);
a detector positioned adjacent to the X-ray source and configured to detect X-rays backscattered from the underside of the vehicle (Claims 1 and 17), and wherein the detector comprises:
a first scintillation layer adapted to receive the X-rays backscattered from the underside of the vehicle and generate light (Claim 1, Lines 3-5);
a first plurality of wavelength-shifting optical fibers optically coupled to the first scintillation layer (Claim 1, Lines 6-12 and Claim 10); and
a first photodetector coupled to the first plurality of wavelength-shifting optical fibers configured to receive and direct the light generated from the first scintillation layer and directed through the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 24-26 and Claim 12).
The claims of the ‘488 patent do not teach the detector being located on a surface of the ground under said vehicle such that said detector does not extend more than 6 inches above the ground.
Rothschild teaches a vehicle backscatter imaging and inspection system (Abstract and throughout disclosure) wherein a source (12) of x-rays provides an imaging beam (14) to said vehicle (18), including the vehicle underside, and wherein adjacent backscatter detectors (24) image the x-rays scattered from said vehicle, said detectors being located on a surface at the ground (43), including a recessed ground installation (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an x-ray source and detectors placed at a ground surface of a vehicle inspection system, or recessed such that the detector does not extend above vehicle ground level, as suggested by Rothschild, in the apparatus of the claims of the ‘488 patent, to provide an easy and fast throughput backscatter inspection system for vehicles, including more accurate detection of any contraband located on the thicker underside of the vehicle, as suggested by Rothschild (Abstract; Page 1, Lines 12-17; and Page 1, Line 35-Page 2, Line 10).
With respect to Claim 35, the claims of the ‘488 patent further teach that the detector further comprises:
a second scintillation layer positioned below and parallel to the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 13-16 and Claims 8 and 11); and 
a second plurality of wavelength-shifting optical fibers optically coupled to the second scintillation layer and configured to receive and direct the light generated from the second scintillation layer to the first photodetector or a second photodetector (Claim 1, Lines 17-29 and Claims 7 and 12).
With respect to Claim 36, the claims of the ‘488 patent further teach that the detector further comprises a filter (passive absorber) positioned between the first scintillation layer and the second scintillation layer (Claim 19).
With respect to Claim 37, the claims of the ‘488 patent further teach that the detector further comprises a filter (passive absorber) positioned between the first scintillation layer and the second scintillation layer and Rothschild further teaches a filter adapted to shift an energy level of X-rays backscattered from the underside of the vehicle by 20 kV to 30kV (Page 2, Lines 29-22; Page 5, Lines 22-35).

Claims 21-23, 25, 28-30, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the ‘740 patent in view of Rothschild.
With respect to Claim 21 of the present application, the claims of the ‘740 patent teaches a backscatter imaging system (Claims 1 and 11) comprising:
a detector configured to detect X-rays backscattered from an inspected object (Claims 1 and 11), wherein the detector comprises:
a first scintillation layer adapted to receive the X-rays backscattered from the inspected object and to generate light (Claims 1, 11, and 13);
a first plurality of wavelength-shifting optical fibers optically coupled to the first scintillation layer (Claims 1, 11, 12, and 17); and
a first photodetector coupled to the first plurality of wavelength-shifting optical fibers configured to receive and direct the light generated from the first scintillation layer and directed through the first plurality of wavelength-shifting optical fibers (Claims 1, 11, and 17).
The claims of the ‘740 patent do not specifically recite that said system directs X-rays from an adjacent source to the underside of the inspected object, wherein said object is a vehicle.
Rothschild teaches a vehicle backscatter imaging and inspection system (Abstract and throughout disclosure) wherein a source (12) of x-rays provides an imaging beam (14) to said vehicle (18), including the vehicle underside, and wherein adjacent backscatter detectors (24) image the x-rays scattered from said vehicle, said detectors being located on a surface at the ground (43), including a recessed ground installation (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an x-ray source and detectors placed at a ground surface of a vehicle inspection system, or recessed such that the detector does not extend above vehicle ground level, as suggested by Rothschild, in the apparatus of the claims of the ‘740 patent, to provide an easy and fast throughput backscatter inspection system for vehicles, including more accurate detection of any contraband located on the thicker underside of the vehicle, as suggested by Rothschild (Abstract; Page 1, Lines 12-17; and Page 1, Line 35-Page 2, Line 10).
With respect to Claim 22, Rothschild further teaches that the detectors are located on a surface at the ground (43) to allow vehicles to drive over said system for ease of automated inspection and fast throughput, including more accurate detection of any contraband located on the thicker underside of the vehicle (Abstract; Page 1, Lines 12-17; Page 1, Line 35-Page 2, Line 10; Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
With respect to Claim 23, Rothschild further teaches that said detectors are located on a surface at the ground (43), including a recessed ground installation [i.e., 0” above ground] (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
With respect to Claim 25, the claims of the ‘740 patent further teach that the detector further comprises:
a second scintillation layer positioned below and parallel to the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 3-17 and Claims 5 and 9); and 
a second plurality of wavelength-shifting optical fibers optically coupled to the second scintillation layer and configured to receive and direct the light generated from the second scintillation layer to the first photodetector or a second photodetector (Claim 1, Lines 3-20).
With respect to Claim 28, the claims of the ‘740 patent further teach that fibers of the first plurality of wavelength-shifting optical fibers and fibers of the second plurality of wavelength- shifting optical fibers each have a first edge and wherein the detector further comprises a rigid strip connected to the first edge of the fibers of the first plurality of wavelength-shifting optical fibers and of the fibers of the second plurality of wavelength-shifting optical fibers and adapted to provide mechanical support to each fiber of the first plurality of wavelength-shifting fibers and second plurality of wavelength-shifting fibers (Claim 11).
With respect to Claim 29, the claims of the ‘740 patent further teach that at least one of the first photodetector or second photodetector is multi-channel photomultiplier tube (Claim 1, Lines 18-20 and Claim 17).
With respect to Claim 30, the claims of the ‘740 patent further teach that the multi-channel photomultiplier tube comprises 8 to 16 channels (Claim 4).
With respect to Claim 34, the claims of the ‘740 patent teach most of the elements of the claimed invention, including a backscatter imaging system (Claims 1 and 11) comprising:
a detector configured to detect X-rays backscattered from an inspected object (Claims 1 and 11), wherein the detector comprises:
a first scintillation layer adapted to receive the X-rays backscattered from the inspected object and to generate light (Claims 1, 11, and 13);
a first plurality of wavelength-shifting optical fibers optically coupled to the first scintillation layer (Claims 1, 11, 12, and 17); and
a first photodetector coupled to the first plurality of wavelength-shifting optical fibers configured to receive and direct the light generated from the first scintillation layer and directed through the first plurality of wavelength-shifting optical fibers (Claims 1, 11, and 17).
The claims of the ‘740 patent do not specifically recite that said system directs X-rays from an adjacent source to the underside of the inspected object, wherein said object is a vehicle, with the detector placed at a surface of the ground and not extending more than 6” above said surface of the ground.
Rothschild teaches a vehicle backscatter imaging and inspection system (Abstract and throughout disclosure) wherein a source (12) of x-rays provides an imaging beam (14) to said vehicle (18), including the vehicle underside, and wherein adjacent backscatter detectors (24) image the x-rays scattered from said vehicle, said detectors being located on a surface at the ground (43), including a recessed ground installation (Page 4, Lines 26-31) to allow vehicles clearance to drive over said system for ease of automated inspection and fast throughput (Page 2, Lines 22-30 and Page 4, Line 26-Page 5, Line 17).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ detectors placed at a ground surface of a vehicle inspection system, or recessed such that the detector does not extend above vehicle ground level, (e.g., 0” above ground level) as suggested by Rothschild, in the apparatus of the claims of the ‘740 patent, to provide an easy and fast throughput backscatter inspection system for vehicles, including more accurate detection of any contraband located on the thicker underside of the vehicle, as suggested by Rothschild (Abstract; Page 1, Lines 12-17; and Page 1, Line 35-Page 2, Line 10).
With respect to Claim 35, the claims of the ‘740 patent further teach that the detector further comprises:
a second scintillation layer positioned below and parallel to the first plurality of wavelength-shifting optical fibers (Claim 1, Lines 3-17 and Claims 5 and 9); and 
a second plurality of wavelength-shifting optical fibers optically coupled to the second scintillation layer and configured to receive and direct the light generated from the second scintillation layer to the first photodetector or a second photodetector (Claim 1, Lines 3-20).
With respect to Claim 37, Rothschild further teaches that the detector further comprises a filter (absorber) positioned between the first scintillation layer and the second scintillation layer and wherein the filter is adapted to shift an energy level of X-rays to be backscattered from the underside of the vehicle by 20 kV to 30kV (Page 2, Lines 19-23; and Page 5, Lines 22-35).
With respect to Claim 38, the claims of the ‘740 patent further teach that fibers of the first plurality of wavelength-shifting optical fibers and fibers of the second plurality of wavelength-shifting optical fibers each have a first edge and wherein the detector further comprises a rigid strip connected to the first edge of the fibers of the first plurality of wavelength-shifting optical fibers and of the fibers of the second plurality of wavelength-shifting optical fibers and adapted to provide mechanical support to each fiber of the first plurality of wavelength-shifting fibers and second plurality of wavelength-shifting fibers.
With respect to Claim 39, the claims of the ‘740 patent further teach that at least one of the first photodetector or second photodetector is at least one of a multi-channel photomultiplier tube or a silicon photomultiplier (Claim 1, Lines 18-20, and Claim 17).
With respect to Claim 40, the claims of the ‘740 patent further teach that each fiber in the first plurality of wavelength-shifting optical fibers is positioned adjacent each other without a space in between each fiber of the first plurality of wavelength-shifting fibers (Claim 12).
With respect to Claim 41, the claims of the ‘740 patent further teach that a diameter of each fiber of the first plurality of wavelength shifting fibers and the second plurality of wavelength shifting fibers is less than 200 micrometers (Claims 7 and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 28-30, 32-35, and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Publication to Rothschild (WO 00/33060) in view of U.S. Patent Application Publication to Grodzins, et al. (US 2006/0251211 A1) and further in view of U.S. Patent Application Publication to Katagiri (US 2005/0236577 A1).
With respect to Claim 21, Rothschild teaches an under-vehicle backscatter imaging system (Abstract and throughout disclosure) comprising: 
an X-ray source (12) configured to direct X-rays (14) upward toward an underside (16) of a vehicle (18; Page 3, Lines 22-30); 
a detector (24) positioned adjacent to the X-ray source and configured to detect X-rays backscattered from the underside of the vehicle (Page 4, Lines 26-36); 
wherein the detector comprises scintillation layers receive the X-rays backscattered from the underside of the vehicle and generate light (Page 5, Lines 10-12), and/or to include photodetectors/photomultiplier tubes (Page 5, Lines 10-13).
Rothschild is silent with respect to the exact layered structure of the detector, and does not teach a first plurality of wavelength-shifting optical fibers optically coupled from a first scintillation layer to a first photodetector, said first plurality of wavelength-shifting optical fibers to direct the light generated from the first scintillation layer to said first photodetector.
Grodzins teaches an x-ray backscattering imaging system for vehicle inspection, wherein said imaging system has backscatter and transmission detectors formed of a scintillator optically coupled to photomultiplier tubes, including stacks of said scintillator/photodetector layered detection stacks for detecting multiple energies of backscattered x-rays for use in material identification (e.g., Paragraph 111), to provide more efficient and less noisy images at lower radiation dose requirements (Paragraphs 72-74, 83, and 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a scintillator layer optically coupled to a photodiode/photomultiplier tube in an x-ray backscatter detector for vehicle inspection, as suggested by Grodzins, in the apparatus of Rothschild, to provide better quality images, due to the increase in image efficiency and lowered image noise, and to provide less damage to the inspected object by tailoring the radiation dose required for imaging to the lowest possible dose, as suggested by Grodzins (Paragraphs 2, 83, and 105).
Grodzins is silent with respect to the elements utilized to optically couple said scintillator and said photodetector/photomultiplier tube.
Katagiri teaches a relatively low cost, simply fabricated, large-area x-ray radiation detector for two-dimensional imaging, wherein said detector has a scintillator layer coupled to a photodetector, preferably a multi-channel photomultiplier tube, through a plurality of wavelength-shifting optical fibers (Paragraphs 1, 5, 8, 48, 54, and 128-130) such that said optical fibers provide a wavelength shift from a wavelength matched to the scintillator layer to a desired wavelength for detection (Paragraph 74-77 and 92), wherein the resultant detected wavelength-shifted light is used to produce a two-dimensional image of a relatively large inspected object at multiple energy levels for material identification inspection (Paragraphs 1, 5, 8, 48, 74-77, and 128-134).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ wavelength-shifting optical fibers to optically couple a scintillator to a photodetector/photomultiplier tube in an x-ray radiation detector for a large area imaging and inspection system, as suggested by Katagiri, in the apparatus of Rothschild, as modified by Grodzins, to reduce cost and simplify manufacturing of said large area detector, while improving image quality through the provision of an efficient optically coupled scintillator-to-photodetector/photomultiplier tube type detector that is tailored to the detection spectrum of interest, and lowering the necessary amount of x-ray radiation required to be applied to the inspected object (Paragraphs 1, 5, 8, 48, 75, and 131-134).
With respect to Claim 22, Rothschild further teaches that the detector is adapted to be placed on a ground surface (43; see Page 4, Line 26-Page 5, Line 9).
With respect to Claim 23, Rothschild further teaches that the X-ray source and the detector do not extend more than six inches above the ground surface, through low clearance for vehicles driving over said detector and/or recessing said detector to be zero inches above the ground level (Page 1, Lines 12-17; Page 2, Lines 22-25; and Page 4, Line 26-Page 5, Line 9).
With respect to Claim 24, Grodzins further teaches that the detector is adapted to be placed on a mobile chassis for transport, thereby providing a portable inspection system that can also examine stationary vehicles (Paragraphs 11-13).
With respect to Claim 25, Rothschild teaches dual-energy imaging for detecting objects of differing densities in the vehicle, located at areas of various thicknesses of the vehicle frame/shell (Page 5, Lines 22-35), and Grodzins further teaches that the detector assembly further comprises a second optically coupled scintillation/photodetector layer combination stacked below and in parallel with the first photodetector to provide dual-energy detection for high and low energy detected x-rays, said high and low x-ray energy x-ray imaging allowing a distinction between materials present in different locations of the vehicle and its contents in a single scan without additional radiation application to the object, as suggested by Grodzins (Paragraphs 11-13, 71-74, and 111). 
With respect to Claim 28, Katagiri further teaches that fibers of the first plurality of wavelength-shifting optical fibers and fibers of the second plurality of wavelength-shifting optical fibers each have a first edge and wherein the detector further comprises a rigid strip (e.g., fluorescent reflective/collecting substrates, such as MgO, see Paragraphs 10-11; and/or wavelength shifter substrate/sheet, see Paragraphs 48 and 74) within the scintillator layer(s) connected to the first edge of the fibers of the first plurality of wavelength-shifting optical fibers and of the fibers of the second plurality of wavelength-shifting optical fibers and adapted to provide mechanical support to each fiber of the first plurality of wavelength-shifting fibers and second plurality of wavelength-shifting fibers (Paragraphs 10-13, 48, and 74-76).
With respect to Claim 29, Katagiri further teaches that at least one of the first photodetector or second photodetector is multi-channel photomultiplier tube (Paragraph 130).
With respect to Claim 30, Katagiri further teaches that the multi-channel photomultiplier tube comprises 8 to 16 channels (Paragraph 130).
With respect to Claim 32, Katagiri further teaches that each fiber in the first plurality of wavelength-shifting optical fibers is positioned adjacent each other without a space in between each fiber of the first plurality of wavelength-shifting fibers (Paragraph 54 and Figure 1).
With respect to Claim 33, Katagiri further teaches that a diameter of each fiber of the first plurality of wavelength shifting fibers is less than 200 micrometers, e.g. 100 micrometers, dependent on intended application and size of detector (Paragraphs 112, 114, and 118).
With respect to Claim 34, Rothschild teaches an under-vehicle backscatter imaging system (Abstract and throughout disclosure) comprising: 
an X-ray source (12) configured to direct X-rays (14) upward toward an underside (16) of a vehicle (18; Page 3, Lines 22-30); 
a detector (24) positioned adjacent to the X-ray source and configured to detect X-rays backscattered from the underside of the vehicle (Page 4, Lines 26-36); 
wherein the detector comprises scintillation layers receive the X-rays backscattered from the underside of the vehicle and generate light (Page 5, Lines 10-12), and/or to include photodetectors/photomultiplier tubes (Page 5, Lines 10-13); and,
wherein the detector is adapted to be placed on a ground surface (43; see Page 4, Line 26-Page 5, Line 9) and wherein the X-ray source and the detector do not extend more than six inches above the ground surface, through low clearance for vehicles driving over said detector and/or recessing said detector to be zero inches above the ground level (Page 1, Lines 12-17; Page 2, Lines 22-25; and Page 4, Line 26-Page 5, Line 9).
Rothschild is silent with respect to the exact layered structure of the detector, and does not teach a first plurality of wavelength-shifting optical fibers optically coupled from a first scintillation layer to a first photodetector, said first plurality of wavelength-shifting optical fibers to direct the light generated from the first scintillation layer to said first photodetector.
Grodzins teaches an x-ray backscattering imaging system for vehicle inspection, wherein said imaging system has backscatter and transmission detectors formed of a scintillator optically coupled to photomultiplier tubes, including stacks of said scintillator/photodetector layered detection stacks for detecting multiple energies of backscattered x-rays for use in material identification (e.g., Paragraph 111), to provide more efficient and less noisy images at lower radiation dose requirements (Paragraphs 72-74, 83, and 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a scintillator layer optically coupled to a photodiode/photomultiplier tube in an x-ray backscatter detector for vehicle inspection, as suggested by Grodzins, in the apparatus of Rothschild, to provide better quality images, due to the increase in image efficiency and lowered image noise, and to provide less damage to the inspected object by tailoring the radiation dose required for imaging to the lowest possible dose, as suggested by Grodzins (Paragraphs 2, 83, and 105).
Grodzins is silent with respect to the elements utilized to optically couple said scintillator and said photodetector/photomultiplier tube.
Katagiri teaches a relatively low cost, simply fabricated, large-area x-ray radiation detector for two-dimensional imaging, wherein said detector has a scintillator layer coupled to a photodetector, preferably a multi-channel photomultiplier tube, through a plurality of wavelength-shifting optical fibers (Paragraphs 1, 5, 8, 48, 54, and 128-130) such that said optical fibers provide a wavelength shift from a wavelength matched to the scintillator layer to a desired wavelength for detection (Paragraph 74-77 and 92), wherein the resultant detected wavelength-shifted light is used to produce a two-dimensional image of a relatively large inspected object at multiple energy levels for material identification inspection (Paragraphs 1, 5, 8, 48, 74-77, and 128-134).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ wavelength-shifting optical fibers to optically couple a scintillator to a photodetector/photomultiplier tube in an x-ray radiation detector for a large area imaging and inspection system, as suggested by Katagiri, in the apparatus of Rothschild, as modified by Grodzins, to reduce cost and simplify manufacturing of said large area detector, while improving image quality through the provision of an efficient optically coupled scintillator-to-photodetector/photomultiplier tube type detector that is tailored to the detection spectrum of interest, and lowering the necessary amount of x-ray radiation required to be applied to the inspected object (Paragraphs 1, 5, 8, 48, 75, and 131-134).
With respect to Claim 35, Rothschild teaches dual-energy imaging for detecting objects of differing densities in the vehicle, located at areas of various thicknesses of the vehicle frame/shell (Page 5, Lines 22-35), and Grodzins further teaches that the detector assembly further comprises a second optically coupled scintillation/photodetector layer combination stacked below and in parallel with the first photodetector to provide dual-energy detection for high and low energy detected x-rays, said high and low x-ray energy x-ray imaging allowing a distinction between materials present in different locations of the vehicle and its contents in a single scan without additional radiation application to the object, as suggested by Grodzins (Paragraphs 11-13, 71-74, and 111).
With respect to Claim 38, Katagiri further teaches that fibers of the first plurality of wavelength-shifting optical fibers and fibers of the second plurality of wavelength-shifting optical fibers each have a first edge and wherein the detector further comprises a rigid strip (e.g., fluorescent reflective/collecting substrates, such as MgO, see Paragraphs 10-11; and/or wavelength shifter substrate/sheet, see Paragraphs 48 and 74) within the scintillator layer(s) connected to the first edge of the fibers of the first plurality of wavelength-shifting optical fibers and of the fibers of the second plurality of wavelength-shifting optical fibers and adapted to provide mechanical support to each fiber of the first plurality of wavelength-shifting fibers and second plurality of wavelength-shifting fibers (Paragraphs 10-13, 48, and 74-76).
With respect to Claim 39, Katagiri further teaches that at least one of the first photodetector or second photodetector is at least one of a multi-channel photomultiplier tube (Paragraph 130).
With respect to Claim 40, Katagiri further teaches that each fiber in the first plurality of wavelength-shifting optical fibers is positioned adjacent each other without a space in between each fiber of the first plurality of wavelength-shifting fibers (Paragraph 54 and Figure 1).
With respect to Claim 41, Katagiri further teaches that a diameter of each fiber of the first plurality of wavelength shifting fibers and the second plurality of wavelength shifting fibers is less than 200 micrometers, e.g. 100 micrometers, dependent on intended application and size of detector (Paragraphs 112, 114, and 118).

Claims 26, 27, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, as modified by Grodzins and Katagiri above, and further in view of U.S. Patent to Neale, et al. (US 5,524,133).
With respect to Claim 26, Rothschild, as modified by Grodzins and Katagiri above, teaches most of the elements of the claimed invention, including the elements of parent claim 25 above, and that multiple energies of x-rays are detected.
Rothschild, Grodzins, and Katagiri are silent with respect to filtering between detectors of different energy detection.
Neale teaches a dual-energy x-ray detector assembly (Abstract and throughout disclosure), wherein layers of scintillators, optical fibers, and photodetectors form a first and second detector in the assembly (Column 3, Lines 30-48; and Column 13, Lines 23-37), wherein low energy x-rays, detected by the first detector, are filtered out such that only higher energy x-rays reach the second detector for detection, by means of a filter positioned between the first detector scintillation layer and the second detector scintillation layer, allowing accurate and separate counts of low and higher energy x-rays for material identification and imaging of an inspected object (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
It would have been obvious to one of ordinary skill in the art to employ a filter between detector in an assembly for detection of different energy x-rays, as suggested by Neale, in the apparatus of Rothschild, Grodzins, and Katagiri, to provide accurate counts of separate energy x-rays in each detector in the assembly with a simple and low cost filter, for material identification and imaging, as suggested by Neale (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
With respect to Claim 27, Neale teaches the shifting of energy by a filter placed between stacked detectors in a detection assembly of an x-ray inspection system, wherein said shift is dependent upon the choosing a filter material with energy filtering properties matching the energies present in detection of materials being inspected for (see, e.g., Claims 1, 4, and 7 of Neale), but does not specifically teach an energy shift of 20-30kV.
Rothschild, Grodzins, Katagiri, and Neale disclose the claimed invention except for the energy shift of the filter being of value of 20-30kV.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor the energy shifting properties of a filter by choosing material for the energies of the desired materials inspected for, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claim 36, Rothschild, as modified by Grodzins and Katagiri above, teaches most of the elements of the claimed invention, including the elements of parent claim 25 above, and that multiple energies of x-rays are detected.
Rothschild, Grodzins, and Katagiri are silent with respect to filtering between detectors of different energy detection.
Neale teaches a dual-energy x-ray detector assembly (Abstract and throughout disclosure), wherein layers of scintillators, optical fibers, and photodetectors form a first and second detector in the assembly (Column 3, Lines 30-48; and Column 13, Lines 23-37), wherein low energy x-rays, detected by the first detector, are filtered out such that only higher energy x-rays reach the second detector for detection, by means of a filter positioned between the first detector scintillation layer and the second detector scintillation layer, allowing accurate and separate counts of low and higher energy x-rays for material identification and imaging of an inspected object (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
It would have been obvious to one of ordinary skill in the art to employ a filter between detector in an assembly for detection of different energy x-rays, as suggested by Neale, in the apparatus of Rothschild, Grodzins, and Katagiri, to provide accurate counts of separate energy x-rays in each detector in the assembly with a simple and low cost filter, for material identification and imaging, as suggested by Neale (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
With respect to Claim 37, Neale teaches the shifting of energy by a filter placed between stacked detectors in a detection assembly of an x-ray inspection system, wherein said shift is dependent upon the choosing a filter material with energy filtering properties matching the energies present in detection of materials being inspected for (see, e.g., Claims 1, 4, and 7 of Neale), but does not specifically teach an energy shift of 20-30kV.
Rothschild, Grodzins, Katagiri, and Neale disclose the claimed invention except for the energy shift of the filter being of value of 20-30kV.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor the energy shifting properties of a filter by choosing material for the energies of the desired materials inspected for, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 26, 27, 31, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothschild, as modified by Grodzins and Katagiri above, and further in view of Chinese Patent to Zhao, et al. (CN 101937095 U; references are made with respect to the English translation included with this office action).
With respect to Claim 26, Rothschild, as modified by Grodzins and Katagiri above, teaches most of the elements of the claimed invention, including the elements of parent claim 25 above, and that multiple energies of x-rays are detected.
Rothschild, Grodzins, and Katagiri are silent with respect to filtering between detectors of different energy detection.
Zhao teaches that the state of the art for a dual-energy x-ray detector assembly used on large area detectors (Abstract and throughout disclosure), was known to provide a detector assembly wherein layers of scintillators (111, 121) detect x-rays and direct light to photodetectors (112, 122) to form a first and second detector in the assembly, wherein low energy x-rays, detected by the first detector, are filtered out such that only higher energy x-rays reach the second detector for detection, by means of a filter (130) positioned between the first detector scintillation layer and the second detector scintillation layer, allowing accurate and separate counts of low and higher energy x-rays for material identification and imaging of an inspected object (Description, Page 1, Lines 16-40).
It would have been obvious to one of ordinary skill in the art to employ a filter between detector in an assembly for detection of different energy x-rays, as suggested by Neale, in the apparatus of Rothschild, Grodzins, and Katagiri, to provide accurate counts of separate energy x-rays in each detector in the assembly with a simple and low cost filter, for material identification and imaging, as suggested by Neale (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
With respect to Claim 27, Zhao teaches the shifting of energy by a filter placed between stacked detectors in a detection assembly of an x-ray inspection system, wherein said shift is dependent upon the choosing a filter material with energy filtering properties matching the energies present in detection of materials being inspected for (see, e.g., Page 1, Lines 34-36 of the Description section of Zhao), but does not specifically teach an energy shift of 20-30kV.
Rothschild, Grodzins, Katagiri, and Zhao disclose the claimed invention except for the energy shift of the filter being of value of 20-30kV.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor the energy shifting properties of a filter by choosing material for the energies of the desired materials inspected for, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claim 31, Zhao further teaches that at least one of the first photodetector or second photodetector is a silicon photomultiplier (Page 2 of description, Lines 17-18).
With respect to Claim 36, Rothschild, as modified by Grodzins and Katagiri above, teaches most of the elements of the claimed invention, including the elements of parent claim 25 above, and that multiple energies of x-rays are detected.
Rothschild, Grodzins, and Katagiri are silent with respect to filtering between detectors of different energy detection.
Zhao teaches that the state of the art for a dual-energy x-ray detector assembly used on large area detectors (Abstract and throughout disclosure), was known to provide a detector assembly wherein layers of scintillators (111, 121) detect x-rays and direct light to photodetectors (112, 122) to form a first and second detector in the assembly, wherein low energy x-rays, detected by the first detector, are filtered out such that only higher energy x-rays reach the second detector for detection, by means of a filter (130) positioned between the first detector scintillation layer and the second detector scintillation layer, allowing accurate and separate counts of low and higher energy x-rays for material identification and imaging of an inspected object (Description, Page 1, Lines 16-40).
It would have been obvious to one of ordinary skill in the art to employ a filter between detector in an assembly for detection of different energy x-rays, as suggested by Neale, in the apparatus of Rothschild, Grodzins, and Katagiri, to provide accurate counts of separate energy x-rays in each detector in the assembly with a simple and low cost filter, for material identification and imaging, as suggested by Neale (Column 3, Lines 30-67; Column 5, Lines 1-5 and 55-60; Column 10, Lines 16-26; and Column 12, Line 61-Column 13, Line 11).
With respect to Claim 37, Zhao teaches the shifting of energy by a filter placed between stacked detectors in a detection assembly of an x-ray inspection system, wherein said shift is dependent upon the choosing a filter material with energy filtering properties matching the energies present in detection of materials being inspected for (see, e.g., Page 1, Lines 34-36 of the Description section of Zhao), but does not specifically teach an energy shift of 20-30kV.
Rothschild, Grodzins, Katagiri, and Zhao disclose the claimed invention except for the energy shift of the filter being of value of 20-30kV.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor the energy shifting properties of a filter by choosing material for the energies of the desired materials inspected for, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Rothschild, et al. (US 7,555,099 B2 & US 7,995,707 B2) and the claims of Arodzero, et al. (US 9,285,488 B2) and Couture, et al. (which teach the elements of present Claims 21, 25, and 26, but without reciting a source or an inspection of the underside of a vehicle); and European Patent to Worstell (EP 0,813,692 B1); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/26/2022